


110 HR 4690 IH: Bluffton University Safety Act of

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4690
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Shuster
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Small Business, and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To direct the National Highway Traffic Safety
		  Administration to issue motor vehicle safety standards for motorcoaches, and to
		  amend the Internal Revenue Code of 1986 to provide a tax credit for associated
		  expenses incurred by motorcoach operators complying with such
		  standards.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited as the Bluffton University Safety Act of
			 2007.
			(b)FindingsCongress
			 finds that—
				(1)on March 2, 2007,
			 a charter bus accident in Atlanta, Georgia, involving the baseball team from
			 Ohio’s Bluffton University, resulted in 7 deaths and numerous serious injuries;
			 and
				(2)the Federal Motor
			 Carrier Safety Administration reports that there have been an average of 22.7
			 occupant-related fatalities per year for the last 10 years.
				2.Required safety
			 standards for new motorcoaches
			(a)RequirementSection
			 30127 of title 49, United States Code, is amended, by adding at the end the
			 following:
				
					(i)Safety standards
				for new motorcoaches
						(1)Standards for
				new motorcoaches(A)(i)Not later than 30 months
				after the date of the submission of the study required by paragraph (5), the
				Secretary of Transportation shall prescribe Federal motor vehicle safety
				standards for motorcoach occupant protection systems that account for frontal
				impact collisions, side impact collisions, rear impact collisions, and
				rollovers. Such standards shall not eliminate or lessen the occupant protection
				standards currently in effect and shall—
									(I)be based on sound scientific research,
				extensive testing and analysis by the National Highway Traffic Safety
				Administration, consistent with the recommendations of the National
				Transportation Safety Board regarding motorcoach occupant protection;
				and
									(II)take into consideration the various
				types of motorcoaches and the various uses and configurations of the occupant
				compartment as well as local, State, and Federal height and weight limits and
				restrictions.
									Such standards may include seatbelts or other occupant
				protection systems, passive or otherwise, for passengers including those in
				child safety restraint systems.(ii)Prior to promulgating such standards,
				the Secretary shall consult with the entity responsible for the study to be
				conducted pursuant to paragraph (5). Any communications concerning such
				consultation shall be included in the public record of the proceedings leading
				to the promulgation of the standards required by this subparagraph and shall be
				subject to public comment.
								(B)Not later than 3 years after the date
				of enactment of this subsection, the Secretary of Transportation shall
				prescribe Federal motor vehicle safety standards for roof strength that provide
				adequate survival space for all seating positions and that takes into account
				all motorcoach window dimensions and highway height and weight restrictions and
				limitations.
							(C)The Secretary shall conduct research
				and testing on advanced window glazing and securement to determine the best
				method or methods for window glazing to prevent motorcoach occupant protection
				ejection, and not later than 3 years after the date of enactment of this
				subsection, shall revise window glazing standards for newly manufactured
				motorcoaches based on the results of such research and testing and that takes
				into account all motorcoach window dimensions, highway height and weight
				restrictions and limitations.
							(D)The Secretary of Transportation shall
				conduct research and testing to determine the most prevalent causes of
				motorcoach fires and the best methods to prevent such fires and to mitigate the
				effect of such fires, both inside and outside the motorcoach. Not later than 3
				years after the date of enactment of this subsection, the Secretary of
				Transportation shall promulgate fire prevention and mitigation standards for
				newly manufactured motorcoaches, based on the results of the Secretary’s
				research and testing, taking into account motorcoach highway size and weight
				restrictions.
							(E)The Secretary of Transportation shall
				conduct research and testing to determine any necessary changes in motorcoach
				design standards, including windows and doors, to improve motorcoach emergency
				evacuation. Not later than 3 years after the date of enactment of this
				subsection, the Secretary of Transportation shall promulgate motorcoach
				emergency evacuation design standards, including window standards that enhance
				the use of windows for emergency evacuation to the maximum extent feasible,
				while not detracting from the window glazing standards to be promulgated under
				subsection (C), and door standards, including design of the wheelchair lift
				door for emergency evacuation use. Such standards shall take into account
				motorcoach highway size and weight restrictions.
							(F)Notwithstanding any other provision in
				this chapter, a State or a political subdivision of a State may not adopt or
				enforce a law or regulation related to a motorcoach crash avoidance and
				occupant protection prior to the effective date of the regulations promulgated
				pursuant to this subsection. The standards prescribed under subparagraphs (A)
				through (E) shall require motorcoaches manufactured after the period that is 3
				years after the date on which such standards are prescribed to be engineered
				and equipped to meet such standards. Nothing in this subsection or in the
				regulations prescribed pursuant to this subsection shall be construed as
				indicating an intention by Congress to affect, change, or modify in any way the
				liability, if any, of a motorcoach manufacturer or motorcoach operator under
				applicable law to buses or motorcoaches, manufactured and operated with or
				without passenger seat belts or other passenger restraint systems, prior to the
				effective date of the regulations promulgated pursuant to this
				subsection.
							(2)Standards for
				existing motorcoaches(A)Not later than 3 years
				after the date of the submission of the study required by paragraph (5) the
				Secretary of Transportation shall prescribe Federal Motor Vehicle Safety
				Standards for motorcoaches that are manufactured before the date that is 3
				years after the date on which the standards required under paragraph (1) are
				prescribed, taking into account the limitations posed by the need to retrofit
				existing motorcoaches. Such standards shall have the same objectives as the
				standards required under subparagraphs (A) through (E) of paragraph (1), but
				may differ from such standards based on what is technically feasible for
				existing motorcoaches.
							(B)In lieu of promulgating comprehensive
				standards for motorcoaches under subparagraph (A), the Secretary may develop
				standards for various component parts and equipment of motorcoaches that would
				increase occupant protection.
							(C)The effective date for the standards
				prescribed pursuant to this paragraph shall be the same as the effective date
				for the standards prescribed pursuant to paragraph (1).
							(D)The Secretary shall, by regulation,
				establish a system whereby the motorcoaches to which the standards prescribed
				under subparagraph (A) apply shall be certified as in compliance with such
				standards. Such certification shall be carried out by the Secretary or by
				private parties at the discretion and authorization of the Secretary.
							(3)Compliance
				timetables(A)The effective date of the
				standards prescribed under paragraphs (1) and (2) shall be 3 years after the
				date on which such final standards are promulgated. All motorcoaches
				manufactured after such date shall comply with such standards.
							(B)Not later than the date that is 6
				years after the effective date of the standards prescribed under paragraphs (1)
				and (2), all motorcoach operators shall ensure that 50 percent of the
				motorcoaches they operate comply with either the standards prescribed under
				paragraph (1) or the standards prescribed under paragraph (2)(A). Not later
				than the date that is 12 years after the effective date of the standards
				prescribed under paragraphs (1) and (2), all motorcoach operators shall ensure
				that 100 percent of the motorcoaches they operate comply with either of such
				standards.
							(C)Nothing in this subsection shall be
				construed as indicating an intention by Congress to affect, change, or modify
				in any way the liability, if any, of a motorcoach manufacturer or motorcoach
				operator under applicable law to buses or motorcoaches unless such manufacturer
				or operator is shown not to be in compliance with the timetables set forth in
				subparagraphs (A) and (B). Notwithstanding any other provision in this chapter,
				a State or a political subdivision of a State may not adopt or enforce a law or
				regulation related to any of the standards required by paragraphs (1) and (2)
				during the time periods set forth in subparagraphs (A) and (B).
							(4)Definition of a
				motorcoachAs used in this subsection, the term
				motorcoach means an over-the-road bus, characterized by an
				elevated passenger deck located over a baggage compartment.
						(5)Independent
				study(A)Not
				later than 90 days after the date of enactment of this subsection, the
				Secretary shall enter into an agreement with an appropriate non-governmental
				scientific organization to carry out a study on the passenger safety benefits
				of three-point passenger safety restraints and compartmentalization in
				motorcoaches and whether the use of one methodology in a motorcoach reduces or
				enhances the potential passenger safety benefits of the other methodology. The
				study shall specifically examine safety measure involving—
								(i)frontal impact collisions;
								(ii)side impact collisions;;
								(iii)rear impact collisions;
								(iv)rollovers or layovers;
								(v)the relative frequency and severity
				of the incidents in (i) through (iv) above; and
								(vi)various uses and configurations of
				the occupant compartment.
								(B)Not later than 6 months after entering
				into an agreement under subparagraph (A), the entity conducting the study shall
				submit to the Secretary and to Congress a report on the results of the study
				and such preliminary recommendations as the entity conducting the study
				considers appropriate as a result of the study.
							(C)Not later than 6 months after the
				promulgation by the Secretary of the final standards required by paragraph
				(1)(A) above, the entity that conducted the study required by subparagraph (A)
				shall submit a report to Congress assessing the extent to which such final
				standards are likely to enhance the safety of the occupants of
				motorcoaches.
							.
			(b)Sense of
			 congress regarding state seat-belt use lawsSection 30127(d) of
			 title 49, United States Code, is amended by inserting that include a
			 requirement for use of seatbelts, after seatbelt use
			 laws.
			3.Credit for costs of
			 motorcoaches complying with Federal safety requirements
			(a)In
			 generalSubpart D of part IV of subchapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 45N the following
			 new section:
				
					450.Credit for costs
				of motorcoaches complying with federal safety requirements
						(a)In
				generalFor purposes of
				section 38, the qualified motorcoach safety credit determined under this
				subsection for any taxable year is an amount equal to 10 percent of the
				aggregate amount paid or incurred by the taxpayer during the taxable year
				for—
							(1)qualified new
				motorcoaches, and
							(2)such improvements
				to any existing motorcoach which is used by the taxpayer as are necessary for
				such motorcoach to satisfy the requirements prescribed under section
				30217(i)(2) of title 49, United States Code.
							(b)LimitationThe
				credit determined under paragraph (1) with respect to any motorcoach shall not
				exceed $45,000.
						(c)Qualified new and
				existing motorcoachesFor purposes of this section—
							(1)Qualified
				motorcoachThe term
				qualified new motorcoach means any motorcoach—
								(A)the original use of which commences with
				the taxpayer,
								(B)which is acquired
				for use or lease by the taxpayer and not for resale,
								(C)which is property
				of a character subject to an allowance for depreciation,
								(D)which is made by a
				manufacturer,
								(E)which is
				manufactured after the specified effective date, and
								(F)which meets the
				requirements prescribed under section 30127(i)(1) of title 49,United States
				Code.
								(2)Existing
				motorcoachThe term ‘existing
				motorcoach’ means any motorcoach—
								(A)which is property of a character subject to
				an allowance for depreciation, and
								(B)which is manufactured on or before the
				specified effective date.
								(d)Other
				definitions and special rulesFor purposes of this section—
							(1)MotorcoachThe term motorcoach means any
				vehicle to which the requirements prescribed under section 30127(i)(1) of title
				49, United States Code, apply, or would apply if such vehicle were manufactured
				after the specified effective date.
							(2)Specified
				effective dateThe term
				specified effective date means the effective date described in
				section 30127(i)((3)(A) of title 49, United States Code.
							(3)Basis
				reductionThe basis of any
				property for which a credit is determined under subsection (a) shall be reduced
				by the amount of the credit so determined.
							(4)RecaptureThe Secretary shall, by regulations,
				provide for recapturing the benefit of any credit determined under subsection
				(a) with respect to any property which ceases to be property eligible for such
				credit.
							(5)Property used
				outside United States, etc., not qualifiedNo credit shall be determined under
				subsection (a) with respect to—
								(A)the portion of the
				cost of any property taken into account under section 179, or
								(B)any property
				referred to in section 50(b).
								(6)Election not to
				take creditNo credit shall
				be determined under subsection (a) for any vehicle if the taxpayer elects to
				not have this section apply to such vehicle.
							(e)TerminationNo credit shall be determined under this
				subsection for any taxable year ending after December 31,
				2026.
						.
			(b)Denial of double
			 benefitSection 280C of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(f)Credit for costs
				of motorcoaches complying with federal safety requirementsNo deduction shall be allowed for that
				portion of the expenses otherwise allowable as a deduction for the taxable year
				which is equal to the amount of the credit determined for the taxable year
				under section
				45O(a).
					.
			(c)Conforming
			 amendments
				(1)Section 38(b) of
			 the Internal Revenue Code of 1986 is amended by striking plus at
			 the end of paragraph (30), by striking the period at the end of paragraph (31)
			 and inserting , plus, and by adding at the end the
			 following:
					
						(32)the qualified motorcoach safety credit
				determined under section
				45O(a).
						.
				(2)Section 1016(a) of such Code is amended by
			 striking and at the end of paragraph (37), by striking the
			 period at the end of paragraph (38) and inserting , and, and by
			 adding at the end the following new paragraph:
					
						(38)to the extent provided in section
				30D(d)(3).
						.
				(3)Section 6501(m) of such Code is amended by
			 inserting 30D(d)(6), after 30C(e)(5),.
				(4)The table of sections for subpart D of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 45N the following new item:
					
						
							Sec. 45O. Credit for costs of motorcoaches
				complying with Federal safety
				requirements.
						
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending after December 31,
			 2007.
			4.Department of
			 Transportation grants
			(a)In
			 generalThe Secretary of Transportation shall develop and
			 administer supplemental grants, not to exceed $20,000, for operators of
			 motorcoaches in order to assist with the cost of retrofitting motorcoaches in
			 order to comply with the Federal motor vehicle safety standards prescribed
			 under section 30127(i) of title 49, United States Code, as added by section
			 2.
			(b)EligibilityTo
			 be eligible for a grant established under subsection (a), a motorcoach operator
			 shall—
				(1)have a fleet of not
			 more than 25 motorcoaches;
				(2)have total annual
			 revenue of less than $5,000,000; and
				(3)demonstrate to the
			 Secretary that—
					(A)the operator has
			 been in business as an over-the-road charter bus operator for not less than 3
			 consecutive years; and
					(B)that the operator
			 was unable to recover, through allowed tax credits established under section 3
			 in a consecutive 2 year period, the full cost of retrofitting motorcoaches in
			 order to comply with the applicable Federal motor vehicle safety
			 standards.
					(c)Grant
			 requirementsA grant under this section shall be subject to all
			 of the terms and condition applicable to subrecipients who provide intercity
			 bus transportation under section 5311(f) of title 49, United States Code, and
			 such other terms and conditions as the Secretary may prescribe.
			5.Small business
			 administration loans and loan guaranteesSection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)) is amended by adding at the end the following:
			
				(32)Buses and
				motorcoachesIn carrying out this subsection with respect to the
				over-the-road charter bus industry, the following shall apply:
					(A)The Administrator
				shall adopt underwriting criteria specific to that industry.
					(B)The Administrator
				shall make available the assistance under this subsection to members of that
				industry to facilitate retrofitting of buses and motorcoaches for occupant
				protection.
					(C)Multiple buses or
				motorcoaches shall be treated as a single source of collateral.
					(D)A member of that
				industry who owns a single bus or motorcoach shall be treated as eligible for
				such assistance, without regard to whether the member otherwise meets the
				applicable size standard for eligibility.
					(E)The Administrator
				shall provide any applicant who is a member of that industry with counseling
				and advice regarding the other assistance programs of the Administration that
				may be available to members of that
				industry.
					.
		6.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of Transportation such sums as
			 may be necessary to carry out this Act.
		
